     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 1 of 10 Page ID #:282




 1   Todd Wengrovsky, Esq. (pro hac vice)
 2   The Law Offices of Todd Wengrovsky, PLLC
     285 Southfield Road, Box 585
 3   Calverton, NY 11933
 4
     John K. Buche (CA Bar No. 239477) (Local Counsel)
 5   BUCHE & ASSOCIATES, P.C.
 6   2029 Century Park E., Suite 400N
     Los Angeles, CA 90067
 7   Tel: (310) 593-4193
 8   Fax: (858) 430-2426
 9
     Attorneys for Defendant S. Kashi & Sons
10
11                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
12
13   ------------------------------------------------------
     TACORI ENTERPRISES,
14
15                  Plaintiff,                                Case No.: 2:18-cv-9921
16
            v.                                                ANSWER
17
18   S. KASHI & SONS,

19                  Defendants.
20
     ------------------------------------------------------
21
          Defendant, for its Answer and Affirmative Defenses, states as follows:
22
23
24
                         “SUBJECT MATTER JURISDICTION AND VENUE”
25                                SECTION OF COMPLAINT
26
        1. Defendant admits the allegations of this Paragraph of the Complaint regarding the
27
28   nature of the case, but denies infringement.
                                                 -1-
                                         ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 2 of 10 Page ID #:283




 1      2. Defendant denies each and every allegation of this Paragraph of the Complaint.
 2
        3. Defendant denies each and every allegation of this Paragraph of the Complaint.
 3
 4
 5        “PARTIES AND PERSONAL JURISDICTION” SECTION OF COMPLAINT
 6
        4. Defendant admits the allegations of this Paragraph of the Complaint.
 7
 8      5. Defendant admits the allegations of this Paragraph of the Complaint regarding
 9
     Defendant’s address, but denies personal jurisdiction.
10
11
12            “BUSINESS OF PLAINTIFF TACORI” SECTION OF COMPLAINT
13
        6. Defendant is without knowledge or information sufficient to form a belief as to the
14
15   truth of the allegations contained in this Paragraph of the Complaint.
16
        7. Defendant denies each and every allegation of this Paragraph of the Complaint.
17
18      8. Defendant denies each and every allegation of this Paragraph of the Complaint.

19      9. Defendant denies each and every allegation of this Paragraph of the Complaint.
20
        10. Defendant is without knowledge or information sufficient to form a belief as to the
21
22   truth of the allegations contained in this Paragraph of the Complaint.
23      11. Defendant is without knowledge or information sufficient to form a belief as to the
24
     truth of the allegations contained in this Paragraph of the Complaint.
25
26      12. Defendant is without knowledge or information sufficient to form a belief as to the
27
     truth of the allegations contained in this Paragraph of the Complaint.
28
                                           -2-
                                   ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 3 of 10 Page ID #:284




 1      13. Defendant is without knowledge or information sufficient to form a belief as to the
 2
     truth of the allegations contained in this Paragraph of the Complaint.
 3
 4      14. Defendant is without knowledge or information sufficient to form a belief as to the
 5   truth of the allegations contained in this Paragraph of the Complaint.
 6
        15. Defendant is without knowledge or information sufficient to form a belief as to the
 7
 8   truth of the allegations contained in this Paragraph of the Complaint.
 9
        16. Defendant is without knowledge or information sufficient to form a belief as to the
10
11   truth of the allegations contained in this Paragraph of the Complaint.

12      17. Defendant is without knowledge or information sufficient to form a belief as to the
13
     truth of the allegations contained in this Paragraph of the Complaint.
14
15      18. Defendant is without knowledge or information sufficient to form a belief as to the
16
     truth of the allegations contained in this Paragraph of the Complaint.
17
18      19. Defendant is without knowledge or information sufficient to form a belief as to the

19   truth of the allegations contained in this Paragraph of the Complaint.
20
21
22                “BUSINESS OF DEFENDANT” SECTION OF COMPLAINT
23      20. Defendant admits the allegations of this Paragraph of the Complaint.
24
        21. Defendant admits the allegations of this Paragraph of the Complaint.
25
26      22. Defendant denies each and every allegation of this Paragraph of the Complaint.
27
        23. Defendant denies each and every allegation of this Paragraph of the Complaint.
28
                                           -3-
                                   ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 4 of 10 Page ID #:285




 1      24. Defendant denies each and every allegation of this Paragraph of the Complaint.
 2
        25. Defendant denies each and every allegation of this Paragraph of the Complaint.
 3
 4      26. Defendant denies each and every allegation of this Paragraph of the Complaint,
 5   with the comment that no authorization was necessary.
 6
        27. Defendant denies each and every allegation of this Paragraph of the Complaint,
 7
 8   with the comment that no authorization was necessary.
 9
        28. Defendant admits the allegations of this Paragraph of the Complaint.
10
11      29. Defendant admits the allegations of this Paragraph of the Complaint.

12      30. Defendant admits the allegations of this Paragraph of the Complaint.
13
        31. Defendant admits the allegations of this Paragraph of the Complaint.
14
15      32. Defendant admits the allegations of this Paragraph of the Complaint.
16
        33. Defendant denies each and every allegation of this Paragraph of the Complaint.
17
18      34. Defendant denies each and every allegation of this Paragraph of the Complaint.

19      35. Defendant denies each and every allegation of this Paragraph of the Complaint.
20
21
22                                  FIRST CAUSE OF ACTION
23      36. Defendant repeats and incorporates by reference his replies in Paragraphs 1
24
     through 35 herein inclusive.
25
26      37. Defendant denies each and every allegation of this Paragraph of the Complaint.
27
        38. Defendant denies each and every allegation of this Paragraph of the Complaint.
28
                                            -4-
                                    ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 5 of 10 Page ID #:286




 1      39. Defendant denies each and every allegation of this Paragraph of the Complaint.
 2
        40. Defendant denies each and every allegation of this Paragraph of the Complaint.
 3
 4      41. Defendant denies each and every allegation of this Paragraph of the Complaint.
 5      42. Defendant denies each and every allegation of this Paragraph of the Complaint.
 6
        43. Defendant denies each and every allegation of this Paragraph of the Complaint.
 7
 8      44. Defendant denies each and every allegation of this Paragraph of the Complaint.
 9
        45. Defendant denies each and every allegation of this Paragraph of the Complaint.
10
11      46. Defendant denies each and every allegation of this Paragraph of the Complaint.

12      47. Defendant denies each and every allegation of this Paragraph of the Complaint.
13
        48. Defendant denies each and every allegation of this Paragraph of the Complaint.
14
15      49. Defendant denies each and every allegation of this Paragraph of the Complaint.
16
        50. Defendant denies each and every allegation of this Paragraph of the Complaint.
17
18      51. Defendant denies each and every allegation of this Paragraph of the Complaint.

19      52. Defendant denies each and every allegation of this Paragraph of the Complaint.
20
        53. Defendant denies each and every allegation of this Paragraph of the Complaint.
21
22      54. Defendant denies each and every allegation of this Paragraph of the Complaint.
23      55. Defendant denies each and every allegation of this Paragraph of the Complaint.
24
        56. Defendant denies each and every allegation of this Paragraph of the Complaint.
25
26      57. Defendant denies each and every allegation of this Paragraph of the Complaint.
27
        58. Defendant denies each and every allegation of this Paragraph of the Complaint.
28
                                          -5-
                                  ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 6 of 10 Page ID #:287




 1      59. Defendant denies each and every allegation of this Paragraph of the Complaint.
 2
        60. Defendant denies each and every allegation of this Paragraph of the Complaint.
 3
 4      61. Defendant denies each and every allegation of this Paragraph of the Complaint.
 5      62. Defendant denies each and every allegation of this Paragraph of the Complaint.
 6
 7
 8                                  SECOND CAUSE OF ACTION
 9
        63. Defendant repeats and incorporates by reference his replies in Paragraphs 1
10
11   through 62 herein inclusive.

12      64. Defendant denies each and every allegation of this Paragraph of the Complaint.
13
        65. Defendant denies each and every allegation of this Paragraph of the Complaint.
14
15      66. Defendant denies each and every allegation of this Paragraph of the Complaint.
16
        67. Defendant denies each and every allegation of this Paragraph of the Complaint.
17
18      68. Defendant denies each and every allegation of this Paragraph of the Complaint.

19      69. Defendant denies each and every allegation of this Paragraph of the Complaint.
20
        70. Defendant denies each and every allegation of this Paragraph of the Complaint.
21
22      71. Defendant denies each and every allegation of this Paragraph of the Complaint.
23      72. Defendant denies each and every allegation of this Paragraph of the Complaint.
24
        73. Defendant denies each and every allegation of this Paragraph of the Complaint.
25
26      74. Defendant denies each and every allegation of this Paragraph of the Complaint.
27
        75. Defendant denies each and every allegation of this Paragraph of the Complaint.
28
                                             -6-
                                     ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 7 of 10 Page ID #:288




 1                                  THIRD CAUSE OF ACTION
 2
        76. Defendant repeats and incorporates by reference his replies in Paragraphs 1
 3
 4   through 75 herein inclusive.
 5      77. Defendant denies each and every allegation of this Paragraph of the Complaint.
 6
        78. Defendant denies each and every allegation of this Paragraph of the Complaint.
 7
 8      79. Defendant denies each and every allegation of this Paragraph of the Complaint.
 9
        80. Defendant denies each and every allegation of this Paragraph of the Complaint.
10
11      81. Defendant denies each and every allegation of this Paragraph of the Complaint.

12      82. Defendant denies each and every allegation of this Paragraph of the Complaint.
13
        83. Defendant denies each and every allegation of this Paragraph of the Complaint.
14
15      84. Defendant denies each and every allegation of this Paragraph of the Complaint.
16
        85. Defendant denies each and every allegation of this Paragraph of the Complaint.
17
18      86. Defendant denies each and every allegation of this Paragraph of the Complaint.

19      87. Defendant denies each and every allegation of this Paragraph of the Complaint.
20
21
22                                  FOURTH CAUSE OF ACTION
23      88. Defendant repeats and incorporates by reference his replies in Paragraphs 1
24
     through 87 herein inclusive.
25
26      89. Defendant denies each and every allegation of this Paragraph of the Complaint.
27
        90. Defendant denies each and every allegation of this Paragraph of the Complaint.
28
                                             -7-
                                     ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 8 of 10 Page ID #:289




 1      91. Defendant denies each and every allegation of this Paragraph of the Complaint.
 2
        92. Defendant denies each and every allegation of this Paragraph of the Complaint.
 3
 4      93. Defendant denies each and every allegation of this Paragraph of the Complaint.
 5
 6
                                    FIFTH CAUSE OF ACTION
 7
 8      94. Defendant repeats and incorporates by reference his replies in Paragraphs 1
 9
     through 93 herein inclusive.
10
11      95. Defendant admits the allegations of this Paragraph of the Complaint.

12      96. Defendant is without knowledge or information sufficient to form a belief as to the
13
     truth of the allegations contained in this Paragraph of the Complaint.
14
15      97. Defendant admits the allegations of this Paragraph of the Complaint.
16
        98. Defendant denies each and every allegation of this Paragraph of the Complaint.
17
18      99. Defendant denies each and every allegation of this Paragraph of the Complaint.

19      100. Defendant denies each and every allegation of this Paragraph of the Complaint.
20
21
22                        DEFENDANTS’ AFFIRMATIVE DEFENSES
23         Answering further, Defendant raises the following affirmative defenses:
24
25
26                              FIRST AFFIRMATIVE DEFENSE
27
        The Complaint fails to state a claim upon which relief can be granted.
28
                                            -8-
                                    ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 9 of 10 Page ID #:290




 1                             SECOND AFFIRMATIVE DEFENSE
 2
        Defendant has not infringed the United States Copyrights cited in the Complaint.
 3
 4
 5                               THIRD AFFIRMATIVE DEFENSE
 6
        Plaintiff is barred from recovery by reason of waiver and/or estoppel.
 7
 8
 9
                               FOURTH AFFIRMATIVE DEFENSE
10
11      Defendant had no knowledge that any of its activities constituted infringement and

12   thus its actions were innocent.
13
14
15                               FIFTH AFFIRMATIVE DEFENSE
16
        Plaintiff’s claims are barred by the doctrine of acquiescence.
17
18
19                               SIXTH AFFIRMATIVE DEFENSE
20
        Plaintiff’s claims are barred by the doctrine of laches.
21
22
23                             SEVENTH AFFIRMATIVE DEFENSE
24
        Plaintiff’s claims are barred to the extent that the content at issue in this case is not the
25
26   subject of valid copyrights.
27
28
                                            -9-
                                    ANSWER TO COMPLAINT
     Case 2:18-cv-09921-AB-AFM Document 27 Filed 07/08/19 Page 10 of 10 Page ID #:291




 1                              EIGHTH AFFIRMATIVE DEFENSE
 2
         Parties other than Plaintiff independently designed and created the works in question.
 3
 4
 5       WHEREFORE, Defendant respectfully requests this Court to grant judgment in his
 6
      favor, order all claims of the complaint dismissed with prejudice, award Defendant all
 7
 8    costs, expenses, disbursements and fees incurred herein, including reasonable attorneys’
 9
      fees, and such other, further and different relief as the Court may deem just and proper.
10
11
      Dated: Calverton, New York.
12           July 8, 2019
13                                                         /s/ Todd Wengrovsky
                                                           Todd Wengrovsky - TW4823
14                                                         Law Offices of
15                                                         Todd Wengrovsky, PLLC.
                                                           285 Southfield Road, Box 585
16
                                                           Calverton, NY 11933
17                                                         Tel (631) 727-3400
18                                                         Attorney for Defendant

19
20
21
22
23
24
25
26
27
28
                                            -10-
                                    ANSWER TO COMPLAINT
